Whitaker, Judge,
dissenting:
I am unable to agree with the judgment of the court.
The amount is arrived at by taking the average earnings of the vessel from 1916 to 1932 and capitalizing them at 10 percent, and then deducting therefrom the difference in its remaining useful life when used in salt water and in fresh water, and also the cost of reconditioning it, and the cost of transporting it to the Florida east coast. This is an improper basis, I think, because at the time of its requisition it was earning nothing and had earned nothing for quite a long time. Fiad it been requisitioned during its earning period its earnings would have been a proper matter to take into consideration, but I do not think this is proper where it was requisitioned long after its earning power had ceased.
Nor do I think the price at which comparable vessels sold on the Florida east coast is a proper basis for determining just compensation, because it presupposes that the owner of this vessel on the Great Lakes would have been able to sell his vessel after he had transported it down there, and there is no showing whatever it would have been able to do so. I feel quite sure that plaintiff would not have gone to the expense of $115,000 to transport the vessel to the Florida east coast in the hope of finding a purchaser there. Just compensation is to be determined not only as of the time of the taking but also as of the place of taking. United States v. New River Collieries, 262 U. S. 341; United States v. Miller, 317 U. S. 369; United States v. Powelson, 319 U. S. 266, cited in majority opinion.
The majority opinion shows that the sale price on the Great Lakes of similar vessels, which had likewise become obsolete for the use for which they had been originally constructed, ranged from $24,000 to $65,000. The War Ship*267ping Administration fixed $72,500 as just compensation. I do not think the plaintiff has carried the burden of showing that this was incorrect. If plaintiff had undertaken to dispose of its vessel on the Great Lakes it seems improbable that it could have secured any greater sum.
Judge Madden concurs in the foregoing opinion.